264 F.3d 16 (1st Cir. 2001)
JOHN R. BERMAN, Petitioner, Appellant,v.UNITED STATES OF AMERICA, Respondent, Appellee.
No. 01-1266
United States Court of Appeals For the First Circuit
Heard Aug. 2, 2001Decided September 5, 2001Amended September 28, 2001

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS
[Hon. Reginald C. Lindsay, U.S. District Judge]
Bruce A. Singal with whom Donoghue, Barrett & Singal, P.C. was on brief for appellant.
Kenneth W. Rosenberg, Tax Division, Department of Justice,  with whom Claire Fallon, Acting Assistant Attorney General, Donald K. Stern, United States Attorney, and David English  Carmack, Tax Division, Department of Justice, were on brief for  the United States.
Before Boudin, Chief Judge, Selya and Lipez, Circuit Judges.
BOUDIN, Chief Judge.


1
John Berman appeals from the  district court's order dismissing his motion to quash an  administrative summons served by the Internal Revenue Service;  the dismissal was based on the ground that the motion was not  timely filed.  The pertinent facts are undisputed.


2
From 1991 until 1999, Berman was a partner in the  Boston law firm of Davis, Malm & D'Agostine ("the Davis firm"). He is the subject of an ongoing income tax investigation by the  IRS for the tax years 1993 through 1998.  On May 1, 2000, the  IRS issued a summons to the keeper of records at the Davis firm,  requiring the production of various documents pertaining to  Berman.  Included in the summons was a request for all  correspondence between Berman and the Davis firm or its  employees between January 1, 1998, and April 28, 2000.


3
The summons was a "third-party record keeper" summons  governed by section 7609 of the Internal Revenue Code.  26  U.S.C. § 7609 (1994 & Supp. 1998).  Third-party record keepers  are defined as certain institutions and individuals--including  attorneys and law firms--that customarily maintain financial or  business records.  Id. § 7603(b)(2) (Supp. 1998).  By statute,  the IRS must provide notice of the summons not just to the  record keeper but also to the individual to whom the summons  pertains.  Id. § 7609(a)(1) (Supp. 1998).  The notice must  contain a copy of the summons and an explanation of the  noticee's right to initiate a proceeding to quash it.  Id.


4
The IRS mailed a notice of summons to Berman's counsel  by certified mail dated May 2, 2000; Berman had previously  designated his counsel as the person to receive such notices. The certified mail receipt returned to the IRS indicates that  Berman's counsel received the notice the next day, May 3. Section 7609(a)(2) provides inter alia that the notice "shall be  sufficient if . . . mailed to" the person or his designated  representative.  Section 7609(b)(2)(A) further  provides in  relevant part:


5
Notwithstanding any other law or rule  of law, any person who is entitled to notice  of a summons under subsection (a) shall have  the right to begin a proceeding to quash  such summons not later than the 20th day  after the day such notice is given in the  manner provided in subsection (a)(2).


6
Twenty-two days after the summons was mailed by the  IRS--on May 24, 2000--Berman filed a petition to quash the  summons, alleging that a particular letter responsive to the  summons was privileged under the attorney-client, work product,  and joint defense privileges.  The district court eventually  dismissed the petition to quash on the ground that it had not  been filed within the statutory 20-day period.  This appeal  followed.


7
On appeal, Berman claims that his filing was timely  because, under a civil procedure rule, he had three extra days  to respond to a mailed notice.  Alternatively, he says that the  IRS is barred by equitable estoppel from invoking the 20-day  deadline because an IRS agent said that the petition was timely  if filed by May 24.  Lastly, Berman says that there are  alternative bases of jurisdiction independent of the statutory  petition to quash.  These arguments turn on issues of law that  we resolve de novo.


8
Perhaps (we need not decide the point) an ordinary  reader of section 7609 might at first be uncertain whether, in  the case of mailed notices, the 20-day period runs from the date  of mailing or the date of receipt.  Section 7609(b)(2)(A) says  that the proceeding to quash must be initiated "not later than  the 20th day after notice is given in the manner provided in  [section 7609](a)(2)," which in turn says that notice is  "sufficient" if "mailed."


9
However, the statutory provisions, taken together and  read carefully, literally say that the 20 days run from the date  that notice is "mailed."  Even brief research would reveal that  the case law requires a motion to quash under section 7609 to be  filed within 20 days of the mailing of the notice, not of its  receipt.  Faber v. United States, 921 F.2d 1118, 1119 (10th Cir.  1990); Stringer v. United States, 776 F.2d 274, 275 (11th Cir.  1985).  A Treasury Department regulation confirms this reading. 26 C.F.R. § 301.7609-3(2) (2001) (proceeding to quash must be  commenced "not later than the 20th day following the day the  notice of the summons was . . . mailed").


10
In all events, Berman does not seriously dispute that  section 7609 requires that the petition to quash be filed within  20 days of the date the notice was mailed.  (Here, as it  happens, using the date of receipt would not help Berman.) Instead, Berman argues that he is entitled to the benefits of  Rule 6(e), which provides that "[w]henever a party has the right  or is required to do some act or take some proceedings within a  prescribed period after the service of a notice or other paper  upon the party and the notice or paper is served upon the party  by mail, 3 days shall be added to the prescribed period."  Fed.  R. Civ. P. 6(e).  If Rule 6(e) applied, Berman's  petition would  be timely.


11
By its terms, Rule 6(e) is centrally concerned with  what a "party" does and a "party" operates within the framework  of an existing case.  By contrast, statutes of limitation such  as section 7609 govern the time for commencing an action.  The  prevailing view in the case law is that Rule 6(e) does not apply  to statutes of limitation,1 and at least two cases have held  explicitly that Rule 6(e) does not extend the 20-day period  prescribed by section 7609.  Clay v. United States, 199 F.3d  876, 880 (6th Cir. 1999); Brohman v. Mason, 587 F. Supp. 62, 63  (W.D.N.Y. 1984).  But see Turner v. United States, 881 F. Supp.  449, 451 (D. Haw. 1995) (dicta).  We adopt the majority view, so  it is unnecessary to resolve several other, perhaps less  impressive, arguments pressed by the IRS to defeat the  application of Rule 6(e).2


12
Berman's second argument is that, even if Rule 6(e)  does not apply, the IRS is equitably estopped from asserting the  20-day statute of limitations because one of its agents  represented to Berman's counsel in a May 24 telephone  conversation that she believed that the deadline for filing the  petition was that day, May 24, when in fact the 20th day was two  days earlier, May 22.  Whether equitable estoppel can be invoked  against the government in a case such as this is not settled. The preexisting  general rule-- that equitable estoppel, tolling,  and waiver do not apply against the government in the context of  a statutory deadline--was altered in Irwin v. Department of  Veterans Affairs, 498 U.S. 89 (1990), so that the presumption is  now the opposite at least so far as equitable tolling is  concerned.


13
Yet in United States v. Brockamp, 519 U.S. 347 (1997),  the Supreme Court limited Irwin's application in a particular  tax context.  See also Oropallo v. United States, 994 F.2d 25,  28-31 (1st Cir. 1993), cert. denied, 510 U.S. 1050 (1994).  For  policy as well as textual reasons the Court concluded that  equitable tolling did not apply to the statute of limitations  for filing tax refund claims under 26 U.S.C. § 6511, Brockamp,  519 U.S. at 354, a ruling in turn modified by Congress in 1998,  but only in part, 26 U.S.C. § 6511(h) (Supp. 1998).  Just how  far Brockamp extends is debatable.  Compare Capital Tracing,  Inc., v. United States, 63 F.3d 859, 861-63 (9th Cir. 1995), with Compagnoni v. United States, 79 A.F.T.R.2d 97-2930, 97-2932-33 (S.D. Fla. 1997), aff'd, 173 F.3d 1369 (11th Cir. 1999). But we need not decide whether Irwin extends to equitable  estoppel or whether Brockamp extends to section 7609 because in  any event equitable estoppel could not be made out on these  facts.


14
Among the requirements for equitable estoppel is  justified reliance on the government's false or misleading  statement or conduct.  E.g., Benitez-Pons v. Commonwealth of  Puerto Rico, 136 F.3d 54, 63 (1st Cir. 1998).   Here, the  agent's statement or behavior, whatever its precise character,  occurred after the 20-day period had already expired.  The  question of justification is beside the point; obviously,  Berman's counsel did not rely on the agent's statement in  failing to meet the deadline because the deadline had passed  before the statement was made.


15
The IRS brief also seeks to refute, on a precautionary  basis, a possible claim by Berman based on equitable tolling. This is a somewhat different doctrine; it is based not just on  misconduct by the adverse party but also on broader equitable  concerns that might justify a late filing.  Irwin, 498 U.S. at  96; Kale v. Combined Ins. Co. of Am., 861 F.2d 746, 752 (1st  Cir. 1988).  However, Berman's brief contains no developed claim  of equitable tolling, so the argument is forfeit.  United States v. Bongiorno, 106 F.3d 1027, 1034 (1st Cir. 1997).  Even if it  were preserved, and Brockamp were put to one side, the facts  suggest "at best a garden variety claim of excusable neglect"  and not a sufficient basis for equitable tolling.  Irwin, 498  U.S. at 96; Salois v. Dime Sav. Bank, 128 F.3d 20, 25 (1st Cir.  1997).


16
Berman's final set of arguments is that his petition  to quash may be brought under jurisdictional statutes other than  section 7609(b)(2)(A)--specifically, 5 U.S.C. § 702 (1994); 28  U.S.C. § 1331 (1994); 28 U.S.C. § 1340 (1994); 28 U.S.C. §  1346(a)(2) (1994); and 28 U.S.C. § 1357 (1994).  None of these  statutes assists Berman.  General jurisdictional statutes such  as 28 U.S.C. § 1331 and 28 U.S.C. § 1340 do not waive sovereign  immunity and therefore cannot be the basis for jurisdiction over  a civil action against the federal government.  Lonsdale v. United States, 919 F.2d 1440, 1444 (10th Cir. 1990); cf. Coggeshall Dev. Corp. v. Diamond, 884 F.2d 1, 3-4 (1st Cir.  1989).


17
Although the APA, 5 U.S.C. § 702, and the Little Tucker  Act, 28 U.S.C. § 1346(a)(2), do create limited waivers of  sovereign immunity, neither statute is applicable to Berman's  claim.  The Little Tucker Act waives sovereign immunity for non-tort claims against the United States "founded either upon the  Constitution, or any Act of Congress, or any regulation of an  executive department, or upon any express or implied contract  with the United States."  28 U.S.C. § 1346(a)(2).  The  jurisdiction of the district courts is limited to claims for  money damages "not exceeding $10,000 in amount."  Id.  The  Little Tucker Act does not authorize claims that seek primarily  equitable relief.  Richardson v. Morris, 409 U.S. 464, 465  (1973);  Bobula v. U.S. Dep't of Justice, 970 F.2d 854, 858-59  (Fed. Cir. 1992).


18
Claims for non-monetary relief can be raised under  section 702 of the APA, but this section too is inapplicable to  Berman's petition.  Section 702 waives the government's  sovereign immunity from claims for non-monetary relief from  administrative agency action.  But section 702 specifically  limits the government's waiver of sovereign immunity by denying  the courts any "authority to grant relief if any other statute  that grants consent to suit expressly or impliedly forbids the  relief which is sought."  5 U.S.C. § 702.  Section 7609(b)(2)(A)  is such an "other statute," and it "expressly forbids" any  relief if the petition is not timely filed.  See Block v. North  Dakota, 461 U.S. 273, 286 n.22 (1983).


19
The remaining statute invoked by Berman, 28 U.S.C. §  1357, gives the district courts original jurisdiction over any  claim for money damages brought by an individual to recover for  any injury to his person or property on account of any act done  by him while enforcing any federal statute either for the  collection or protection of the revenues or to enforce the right  to vote.  This provision is plainly inapplicable to Berman's  petition.


20
The order of the district court is affirmed.



Notes:


1
 E.g., Clay v. United States, 199 F.3d 876, 880 (6th Cir.  1999); United States v. Easement and Right-of-Way, 386 F.2d 769,  771 (6th Cir. 1967), cert. denied sub nom. Skaggs v. United  States, 390 U.S. 947 (1968); Whipp v. Weinberger, 505 F.2d 800,  801 (6th Cir. 1974) .


2
 The IRS relies both on the "[n]otwithstanding" proviso that  introduces section 7609(b)(2)(A) and on the claim that the 20-day limit is "jurisdictional" and cannot be extended by a civil  procedure rule, see Fed. R. Civ. P. 82. The proviso is less than  crystal clear, and if Rule 6(e) did apply to statutes of  limitation, it arguably would be possible to treat it as  incorporated into section 7609 by implication.  Cf. Irwin v. Dep't of Veterans Affairs, 498 U.S. 89, 95-96 (1990).